Citation Nr: 9905329	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  90-44 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) for the cause of the veteran's 
death.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Schueler, Counsel


INTRODUCTION

The veteran had active service from July 1944 to October 
1945.  He died on November [redacted] 1987, at the Dallas VA Medical 
Center (MC).  The appellant is the veteran's surviving 
spouse.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a July 1988 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO).  In that 
determination, the RO denied the appellant's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 
(formerly 38 U.S.C.A. § 351) for the cause of the veteran's 
death.  See 38 U.S.C.A. § 1310 (covering deaths entitled to 
compensation).  In 1992, on reviewing the appeal, the Board 
determined that additional evidence was required in the form 
of an independent medical expert (IME) opinion.  An IME 
opinion was rendered in March 1992, and the appellant's 
representative was provided a copy of the opinion; in a May 
1992 statement, the representative stated that it had 
reviewed the IME opinion and had no additional comments to 
offer.  

In June 1992, the Board returned the case to the RO without 
action following imposition by VA of a stay on consideration 
of all claims involving 38 U.S.C.A. § 1151.  The stay 
remained in effect pending resolution of an appeal involving 
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  After 
completion of that appellate process, see Brown v. Gardner, 
513 U.S. 115, 115 S. Ct. 552 (1994), aff'g Gardner v. Brown, 
5 F.3d 1456 (Fed. Cir. 1993), aff'g 1 Vet. App. 584, and VA's 
lifting of the stay, the appellant argued that the cause of 
the veteran's death was related to respiratory symptoms in 
service, his cigarette smoking during service, and a claimed 
nicotine dependence beginning in service.  Thus, the issues 
for the Board's review are as stated on the title page of 
this decision.  

Due to significant changes in the law and regulations 
governing the analysis employed in claims invoking the 
provisions of 38 U.S.C.A. § 1151, the claim of entitlement to 
compensation under section 1151 for the cause of the 
veteran's death is remanded below for readjudication.  While 
both that claim and the claim of entitlement to service 
connection for the cause of the veteran's death each involve 
an adjudication as to whether the veteran's death gives rise 
to VA benefits to the appellant, they are separate and 
distinct claims.  Each claim involves different facts and is 
governed by different provisions of law administered by VA.  
See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358, compared to 
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312.  See 
also Harris v. Derwinski, 1 Vet. App. 180 (1991) (defining 
inextricably intertwined claims).  Thus, the Board will 
render a decision in the claim of entitlement to service 
connection for the cause of the veteran's death by setting 
forth the relevant facts and applying the pertinent law to 
those facts.  


FINDINGS OF FACT

1.  The veteran died on November [redacted] 1987; the cause of 
death was pulmonary embolus.  

2.  At the time of his death, service connection was in 
effect for chronic brain syndrome with neurotic and 
homonymous hemianopsia, assigned a disability rating of 30 
percent, and loss of part of the skull, assigned a separate 
30 percent disability evaluation.  

3.  No service-connected disability caused or contributed 
substantially or materially to cause the veteran's death.  

4.  The veteran's fatal pulmonary embolus and respiratory 
disorder were not evident in service.  

5.  There is no competent medical evidence of record showing 
a diagnosis of nicotine dependence.  

6.  There is no competent medical evidence of record linking 
cigarette smoking during service to the cause of the 
veteran's death.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records are silent as to any clinical 
finding or treatment for a respiratory disorder in service, 
or to any cigarette use, or a diagnosis of nicotine 
dependence.  There is a reference to a nervous breakdown when 
the veteran first went overseas to Europe.  He was wounded in 
combat on April 19, 1945, suffering a penetrating wound that 
resulted in a fracture of the skull in the right parietal 
region; the wound left a skull defect in the same region.  
Service medical records in September 1945 showed chronic 
tonsillitis; in October 1945 he underwent a tonsillectomy 
without complication.  He was medically discharged from 
service in October 1945 and returned to civilian life.  

In a July 1946 statement, the veteran stated that he became 
ill with a severe cold in January 1945 in France while riding 
in a boxcar in cold weather.  He said he reported to a 
dispensary and received medication that cleared his cold.  He 
further stated that in England in May and June 1945 he 
suffered from severe colds, causing chest congestion, and in 
October 1945 in Texas he again had chest congestion at which 
time his tonsils were removed.  He also noted that he had 
colds in December 1945 and March 1946.  

Service connection was established by November 1945 rating 
decision for gunshot wound, traumatic lesions, skull 
fracture, parietal region, headaches, dizziness, and general 
postoperative weakness; a 100 percent rating was assigned 
based on the need for a period of convalescence.  The rating 
was reduced to 50 percent in a November 1946 rating decision, 
following a September 1946 VA examination report showing 
improvement and moderate encephalopathy.  Also noted in that 
report was chronic bronchitis (X-ray films revealed no active 
disease in the left chest), and service connection for 
bronchitis was denied in the November 1946 rating decision.  
Various VA hospital and examination reports later in the 
1940s show that the veteran was treated for bronchitis, 
encephalopathy, post-traumatic psychoneurosis, mixed anxiety, 
and conversion hysteria.  

In a November 1960 VA examination report, it was noted that 
the residuals of skull fracture resulted in no neurologic or 
psychotic sequelae.  In a January 1961 VA examination report, 
the veteran was diagnosed with chronic brain syndrome, 
without psychosis, but with neurotic reaction, manifested by 
tenseness, some somatization, stomach troubles, and emotional 
instability.  No neurological disease was found.  Based on 
these findings, the disability was recharacterized as chronic 
brain syndrome with neurotic and homonymous hemianopsia with 
definite social and industrial impairment, assigned a 30 
percent rating, and loss of part of the skull was assigned a 
separate 30 percent disability evaluation.  

The evidence also includes a report of CT studies of the head 
in March 1981 and August 1985.  The March 1981 study revealed 
post-traumatic atrophic changes on the right from the old 
shrapnel wound and moderate artifact in the posterior fossa 
with no other diagnostic abnormality.  The August 1985 study 
showed no abnormalities other than a large area of 
porencephaly involving the right posterior parietal-oriented 
lobe with several metallic fragments present from old injury.  
CT scans of the chest in August 1985 revealed clear lungs 
without any abnormalities.  

August and September 1986 VA clinical records noted emphysema 
in a cigarette smoker, treatment for dysthymia, a 35-pack-
year history of smoking, complaints of nervousness with an 
observation that he had a cigarette continuously, and severe 
airway obstruction shown by spirometry.  

In October 1986, the veteran was admitted to a VA medical 
facility for four days with a history of COPD and psychiatric 
depression.  He presented with cardiac symptoms, but 
myocardial infarction was ruled out, although an old inferior 
infarct was noted.  The discharge summary did indicate that 
testing was consistent with severe obstructive airway 
disease.  Clinical records associated with this 
hospitalization indicate that the veteran smoked one pack of 
cigarettes daily.  

Later in October 1986 he was admitted to a private medical 
facility with complaints of insomnia, crying spells, anxiety, 
emotional lability, and marital difficulties.  He received 
psychiatric treatment; the final diagnoses were organic 
affective disorder and marital difficulties.  

The veteran was hospitalized in June 1987 with complaints of 
chest tightness, shortness of breath, and cough productive of 
thick green sputum.  He also had scattered expiratory 
wheezes.  It was felt that he suffered a small subendocardial 
myocardial infarction in the septal region.  He was placed on 
medication and had no further chest pain during the 
hospitalization.  The discharge diagnoses included 
exacerbation of chronic obstructive pulmonary disease (COPD), 
subendocardial myocardial infarction, and depression.  
Clinical records prepared during this hospitalization showed 
the etiology of the exacerbation of COPD was unclear; 
cigarettes, the weather, and anxiety were noted as possible 
etiologies.  Other clinical records described the veteran's 
smoking history as "30 pack year smoker", two packs per day 
for many years", or "one to two packs per day for 30 
years"; indicated that the veteran was exposed to sand dust, 
but had no occupational exposure to toxic fumes, asbestos, or 
silica; and noted a bronchitis pattern of cigarette-induced 
COPD.  

The veteran was admitted to the Dallas VAMC on November 3, 
1987 with a diagnosis of major depression with melancholia 
and various psychiatric complaints.  These symptoms, which 
included organic brain syndrome secondary to penetrating 
skull trauma, were treated with activities and medication.  
One medication that was noted to adversely affect organic 
brain syndrome was discontinued.  The discharge summary noted 
that 

[h]e complained of dyspnea on admission and 
continued to complain of dyspnea which increased we 
felt and his symptoms appeared to be more in line 
with generalized anxiety with depressive features 
and so he was referred to the pulmonary service and 
a bronchoscopy was done to rule out endotracheal 
lesion.  His dyspnea appeared to vacillate from 
moderate to severe and he did not appear to be 
greatly improved.  He complained of a back pain, 
there was a history of recent myocardial infarction 
so he was referred to medicine to evaluate and to 
advise us of his general cardiac status.  The 
[veteran] was moved from the four-bed ward into a 
more private area near the nurse's station where he 
could be seen and tended to more promptly.  

Clinical records indicated that the shortness of breath may 
have been related to anxiety more than COPD and that it was 
recommended that the veteran discontinue smoking.  On 
November [redacted] 1987, at about 8:20 p.m., a nurse responded to 
the sound of someone falling and found the veteran lying on 
the floor.  At 8:25 p.m., a cardiac arrest team was called; 
the team arrived at 8:30 p.m., but their efforts were 
unsuccessful and the veteran was pronounced dead at 9:10 p.m.  
The certificate of death listed the immediate cause of death 
as pulmonary embolus, but did not list any underlying cause 
for the immediate cause of death.  

An autopsy report was prepared the next day.  The principle 
diagnoses were severe emphysema, marked mucous plugging of 
bronchi with mucous bronchitis, mild bronchiectasis, recent 
myocardial infarction, and aspiration of gastric contents.  
Other relevant diagnoses included mild arteriosclerosis of 
aorta and anthracosis.  The medical examiner wrote that the 
principal anatomic findings were obstructive pulmonary 
disease including emphysema, moderate bronchiectasis, and 
marked obstruction of the bronchi with mucous plugs, and that 
"all of the changes noted can be contributed to the history 
of cigarette smoking, though [the veteran's] history of an 
estimated 40 pack years is somewhat less than one might 
expect considering the degree of changes present."  The 
examiner noted that there was evidence of an acute ischemic 
injury in the day or so immediately before death; he also 
wrote that there was evidence of some component of right-
sided heart failure, more likely secondary to his lung 
disease than to failing left ventricular function.  

Considering these changes, which are consistent 
with declining respiratory function to a 
significant level, it is most likely that the 
[veteran] suffered an acute respiratory arrest or 
failure, possibly with resulting cardia arrhythmia.  
According to history, the [veteran] apparently did 
not have any vomitus in his mouth or around him 
when he was first found, the aspiration then 
appears to have been a complicating factor.  

The medical examiner continued that there was evidence of 
subclinical pneumonia or colonization, and that a low grade 
or very early sepsis was a final contributing factor in his 
cardiopulmonary arrest.  "In summary, this [veteran] . . . 
appears to have died as a result of chronic respiratory 
disease and acute respiratory failure."  

In March 1992, the Board sought an IME opinion to determine, 
in part, the relationship, if any, between the veteran's 
service-connected disabilities and contributing factors to 
his death.  In a March 1992 opinion, the IME wrote that he 
had reviewed the material in the claims file, including the 
terminal hospital records, the death certificate and autopsy 
report, several statements from the appellant and the 
veteran's daughter, and other medical records.  Based on his 
review of the record, the IME wrote:

It would appear that the [veteran] did, in fact, 
have severe underlying lung disease, which was in 
fact treated throughout his hospitalization.  It 
seems likely that he developed acute respiratory 
distress, perhaps secondary to an acute aspiration.  
It is my opinion, and that of a pathologist, that 
his myocardial infarction was secondary to his 
cardiac arrest and not its cause.  

. . . . 

An opinion was also solicited concerning whether 
the [veteran's] illness was service connected.  I 
do not feel that there was any connection between 
any infectious illnesses which might have occurred 
while he was in the military and his chronic 
pulmonary disease.  This is clearly the result of 
many years of cigarette smoking.  No evidence was 
presented as to whether he smoked before he entered 
the military or not.  

I do not feel competent to comment on whether his 
smoking behavior, in the face of medical advice, 
might be the result of his brain injury.  Although 
this seems unlikely in that he was able to function 
for many years in an independent manner, I cannot 
further comment on this possibility.  Unless it is 
determined that there is a connection between his 
head injury and his cigarette smoking, I see no 
service[-] connected disability in this case.  

In summary, I am unable to identify any cause or 
relationship between th[e veteran's] service in the 
military and his final illness in death (although I 
do not feel competent to comment on the role his 
head injury may have played) . . . . 

In a February 1998 letter, the veteran's sister wrote that 
she and the veteran was always close and that she was "not 
aware of his ever having smoked cigarettes prior to entering 
the military service.  He did not use tobacco in any other 
form."  

In a March 1998 letter, a friend of the veteran who reported 
knowing him "43 or 44 years before he died" stated that the 
veteran started smoking sometime after he entered service in 
1944.  The friend continued that the veteran tried to stop 
smoking many times, that he was "very addicted to tobacco", 
and that because of "that addiction and his very nervous 
condition from his war wounds, he was unable to stop 
smoking."  He also noted that the veteran smoked about two 
packs of cigarettes a day from 1944 until the November 1987, 
and that he saw him smoke on the day he died.  

Another friend of the veteran wrote in his own March 1998 
letter that he went through army training with the veteran 
and that, at that time, neither of them smoked cigarettes.  
He stated that the veteran started smoking about a month 
after they started training.  "The army issued candy, gum, 
and cigarettes to us daily.  I gave my cigarettes to [the 
veteran] because I did not start smoking" until later.  They 
separated after training, but met up again after returning 
from overseas and continued as friends until the veteran's 
death.  He concluded: "To my knowledge, he smoked one to two 
packs a day until his death in 1987."  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause, it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

The appellant and her representative postulate several 
contentions in support of her claim.  She contends that the 
cause of death, pulmonary embolus, is related to a 
respiratory problem the veteran experienced since service and 
during the November 1987 VA hospitalization.  In addition, 
she makes several assertions regarding the veteran's 
cigarette smoking.  She asserts that the veteran started 
smoking in service and reports that he continued smoking over 
two packs per day until his death.  She alleges that the 
veteran was addicted to nicotine and could not stop smoking.  
She argues that the veteran developed a pulmonary disease due 
to this smoking and nicotine addiction, as evidenced by 
diagnoses of COPD, emphysema, and bronchitis, and treatment 
for many times since service for bronchitis, wheezing, and 
pneumonia.  Finally, she maintains that the veteran's 
nicotine dependence was in some degree related to the anxiety 
he suffered as a result of his service-connected organic 
brain syndrome.  

The threshold question in claims of service connection is 
whether the appellant has presented evidence of a well-
grounded claim.  The Court has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If she has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
his claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Moreover, where the determinative issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence that a claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Where the determining issue is a 
question of medical diagnosis or medical causation, lay 
medical assertions cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a). 

If no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  There must be competent 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus between 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  See Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997), Watai v. Brown, 9 Vet. 
App. 441 (1996); Ramey v. Brown, 9 Vet. App. 40 (1996); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  If the 
appellant has not submitted evidence of a well-grounded 
claim, there is no duty to assist her in developing pertinent 
facts pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

The fundamental factual question in this case is whether the 
fatal pulmonary embolus is causally related to service.  In 
order to determine this, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994).  In light of the appellant's 
contentions, the Board must first determine whether the 
appellant may prevail on her allegation that the veteran's 
respiratory disorder is directly related to service.  In 
light of VA O.G.C. Prec. Op. No. 19-97 (May 13, 1997), it 
must adjudicate the issue of service connection for the cause 
of the veteran's death as a result of cigarette smoking by 
addressing two distinct sub-issues:  Did nicotine dependence, 
which allegedly began in service, cause or contribute 
substantially or materially to cause death?; and, did 
cigarette smoking during the veteran's period of active 
service cause or contribute substantially or materially to 
cause death?  

Respiratory Disease Related to Service or a Service-Connected 
Disability

During the veteran's lifetime, service connection was denied 
for chronic bronchitis by November 1946 rating action.  The 
appellant is now alleging a relationship between this 
disorder claimed by the veteran to be service connected and 
his death.  Issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106.  Cf. Zevalkink v. Brown, 102 F.3d 1236 
(Fed. Cir. 1996), aff'g 6 Vet. App. 483 (1994) (accrued 
benefits are derivative of veteran's claim, not survivor's, 
so that appellant must there overcome finality provisions).  
Therefore, the appellant's allegations of a relationship 
shall be adjudicated without reference to the November 1946 
rating action.  

It is undisputed in this case that the underlying cause of 
the veteran's death was pulmonary embolus.  The death 
certificate listed the immediate cause of death as pulmonary 
embolus and did not list any other condition as contributing 
substantially or materially to cause death.  The autopsy 
report concluded that the veteran died as a result of chronic 
respiratory disease and acute respiratory failure, after 
finding severe emphysema, marked mucous plugging of the 
bronchi with mucous bronchitis, and mild bronchiectasis.  As 
to a respiratory disorder in service, the service medical 
records are silent as to any findings or treatment for a 
respiratory disorder in service other than tonsillitis.  The 
veteran claimed to have suffered from colds in service; the 
service medical records, though, do not reflect such 
treatment.  

Therefore, to well ground her claim, the appellant must 
submit competent medical evidence of a link between the 
respiratory disorder present at the time of the veteran's 
death and his service.  While a September 1946 VA examination 
report, prepared within one year after separation from 
service, showed chronic bronchitis, that disease is not a 
"chronic disease" as list under 38 C.F.R. § 3.309(a) as 
warranting presumptive service connection.  Various VA 
hospital and examination reports in the late-1940s show 
treatment for bronchitis; however, the record is completely 
silent as to any complaints, findings, or treatment for 
bronchitis over the succeeding three and a half decades.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997) (claim may 
still be well grounded if condition is observed during 
service or the one year presumptive period, if continuity of 
symptomatology is demonstrated thereafter).  See also 
38 C.F.R. § 3.303(b) (when the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim).  Finally, 
the record contains no medical opinion linking the 
respiratory disorder noted at the veteran's death with the 
tonsillitis or any other respiratory disorder found in 
service.  In fact, the March 1992 IME opinion specifically 
noted that there was no relationship between any disease 
process in service and the pulmonary disorder that led to the 
veteran's death.  

The appellant also contends that the veteran's history of 
smoking beginning in service and continuing for many years 
after service was related to his service-connected chronic 
brain syndrome.  The only evidence of record discussing this 
contention is the March 1992 IME opinion, in which the IME 
stated that he could not comment on whether the smoking 
behavior, in the face of medical advice, might be the result 
of the brain injury.  The remaining clinical evidence of 
record does not discuss her allegation.  Therefore, the sole 
support for the appellant's allegation is her own lay 
contentions.  Generally, statements prepared by lay persons, 
who are ostensibly untrained in medicine, cannot constitute 
competent medical evidence to render a claim well grounded.  
A lay person can certainly provide an eyewitness account of 
an appellant's visible symptoms.  Layno v. Brown, 5 Vet. App. 
465, 469 (1994).  However, the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge.  
For the most part, a witness qualified as an expert by 
knowledge, skill, experience, training, or education must 
provide medical testimony.  Espiritu, 2 Vet. App. 492, 494-95 
(1992).  The record does not show that the appellant has the 
requisite medical expertise to render such a medical opinion.  

The record does not include competent medical evidence of a 
link between the respiratory disorders that caused the 
veteran's death and any respiratory symptoms during service 
or within any applicable presumptive period.  Nor does the 
record include competent medical evidence linking the 
appellant's smoking behavior to his service-connected 
disability.  Therefore, this aspect of the claim is not well 
grounded.  Because the claim is not well grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 
81.  

Nicotine Dependence

The appellant is contending that the veteran's death was the 
result of cigarette smoking.  She claims that the veteran 
acquired an addiction to cigarette smoking while in the 
military, which, in turn, led to respiratory disease that 
caused his death, or which at least contributed substantially 
or materially to his death or had a material influence in 
accelerating his death.  See Lathan v. Brown, 7 Vet. App. 
359, 367 (1995).

Competent medical evidence, in the form of the death 
certificate and the autopsy report, clearly indicates that 
the veteran died of a pulmonary embolus as a result of 
chronic respiratory disease and acute respiratory failure.  
Moreover, the autopsy report directly points to the history 
of cigarette smoking as the cause of these respiratory 
ailments.  These facts strongly link the veteran's death 
directly to the development of these respiratory ailments, 
which in turn are linked by medical evidence to his history 
of cigarette smoking.  

The first question that must be addressed is whether the 
veteran, during his lifetime, would have been entitled to 
service connection for nicotine dependence.  In general, 
under pertinent law and VA regulations, service connection 
may be granted if the greater weight of the evidence 
establishes that nicotine dependence was incurred in service, 
or was manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303(a), 3.307, 3.309; VA O.G.C. Prec. 
Op. No. 19-97 (May 13, 1997).  Notwithstanding the lack of a 
diagnosis of nicotine dependence during service or within one 
year thereafter, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that nicotine dependence was incurred in service. 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In January 1993, VA General Counsel held that direct service 
connection may be granted for a disease diagnosed after 
service discharge when all of the evidence establishes that 
the disease was incurred in service.  VA O.G.C. Prec. Op. No. 
2-93 (Jan. 13, 1993) (citing 38 C.F.R. § 3.303(d)).  The 
General Counsel further held that the determination as to 
whether nicotine dependence may be considered a disease for 
compensation purposes is essentially an adjudicative matter 
to be resolved by adjudicative personnel based on accepted 
medical principles.  The opinion also noted in passing that, 
if nicotine dependence were considered a disease for 
compensation purposes, such dependence began in service, and 
resulting tobacco use led to disability, then the issue was 
whether secondary service connection could be established for 
that disability pursuant to 38 C.F.R. § 3.310(a).  The 
threshold question concerning secondary service connection of 
tobacco-related disability or death is whether nicotine 
dependence may be considered a disease within the meaning of 
the veterans' benefit laws.  VA O.G.C. Prec. Op. No. 2-93, 
Paras. 2-4.  

The General Counsel revisited these issues in VA O.G.C. Prec. 
Op. No. 19-97 (May 13, 1997).  Taking up where VA O.G.C. 
Prec. Op. No. 2-93 left off, it was noted that VA's Under 
Secretary for Health, in a May 1997 memorandum, stated that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  The VA General Counsel continued that 
secondary service connection could be established only if a 
veteran's nicotine dependence arising in service and 
resulting in tobacco use is the proximate cause of the 
disability or death.  See VA O.G.C. Prec. Op. No. 19-97, 
para. 3, and its discussion of proximate cause.  A subsequent 
event, or "intervening" cause, may interrupt the causal 
connection between an event or circumstances and subsequent 
incurrence of disability or death.  Id. at para. 4 (citing as 
an example Bludworth Shipyard, Inc. v. Lira, 700 F.2d 1046, 
1051-52 (5th Cir. 1983)).  

The VA General Counsel indicated that assuming VA 
adjudicators adopt the Under Secretary for Heath's conclusion 
that nicotine dependence may be considered a disease for 
compensation purposes, then the two principal questions for 
adjudication of claims for benefits for tobacco-related 
disability or death secondary to nicotine dependence are: (1) 
whether the veteran acquired a dependence on nicotine during 
service; and (2) whether nicotine dependence which arose 
during service may be considered the proximate cause of 
disability or death occurring after service.  The General 
Counsel noted that with regard to the first question, 
the determination of whether a veteran is dependent on 
nicotine, this is a medical issue.  VA O.G.C. Prec. Op. No. 
19-97 (citing American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition, 181, 
243-45 (1994) (DSM-IV) (defining nicotine dependence as "a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, including tolerance 
despite use of substantial amounts of nicotine, persistent 
desire or unsuccessful efforts to cut down or control 
nicotine use, and continued use of nicotine despite knowledge 
of having a persistent or recurrent physical or physiological 
problem that is likely to have been caused or exacerbated by 
nicotine").  

Thus, the General Counsel held that (1) assuming nicotine 
dependence may be considered a disease, (2) the veteran 
acquired a dependence on nicotine while in service, and (3) 
said dependence was the proximate cause of disability 
or death resulting from the use of tobacco products by him, 
then service connection should be established on a secondary 
basis.  VA O.G.C. Prec. Op. No. 19-97 (May 13, 1997).  The 
General Counsel reiterated that the answers to these 
dispositive questions must be determined by adjudication 
personnel applying established medical principles to the 
facts of the particular case in question.  The General 
Counsel also indicated, on the issue of proximate cause, that 
if it is determined a veteran continued to use tobacco 
products following service as result of nicotine dependence 
in service, then adjudicative personnel must consider whether 
there is a supervening cause of the claimed disability or 
death which severs the causal connection to the service-
acquired nicotine dependence.  Such supervening causes were 
said to include sustained remission of the service-related 
nicotine dependence and subsequent resumption of the use of 
tobacco products, creating a de novo dependence, or exposure 
to environmental or occupational agents after being 
discharged from the military.  Id.  

In response to the General Counsel's holdings and the views 
expressed by the Under Secretary for Health, the acting VA 
Under Secretary for Benefits indicated in a July 1997 letter 
to ROs and VAMCs that nicotine dependence is such a disease.  
The acting Under Secretary for Benefits noted that each 
decision must specifically address the remaining two 
elements, i.e., whether the veteran acquired a dependence on 
nicotine in service and whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by him.  

There is no doubt that the veteran smoked in service and 
there is ample lay evidence indicating that he smoked 
continuously from his service separation until his death.  
However, as applied to the facts in this case, the medical 
evidence of record indicates that no medical professional 
ever diagnosed the veteran with nicotine dependence.  In 
particular, the service medical records are devoid of any 
reference to the use of tobacco products, much less nicotine 
dependence.  Moreover, there is no medical evidence of 
nicotine dependence in the more than four decades between the 
veteran's service and his death.  Finally, the certificate of 
death and the autopsy report did not refer to nicotine 
dependence.  

While the lay evidence attesting to his continual smoking 
since service and inability to cease smoking, as well as the 
notations in medical evidence in the 1980s, suggest "a 
maladaptive pattern of nicotine use", that conduct cannot 
take the place of a definitive diagnosis of nicotine 
dependence by qualified medical personnel.  A smoking habit, 
which is essentially what is proved by this evidence, is not 
the same as a medical diagnosis of nicotine dependence.  The 
appellant has stated that the veteran was dependent on 
nicotine and one of the veteran's friends stated in a March 
1998 letter that the veteran was "very addicted" to 
tobacco.  Generally, statements prepared by lay persons who 
are ostensibly untrained in medicine cannot constitute 
competent medical evidence to render a claim well grounded.  
A layperson can certainly provide an eyewitness account of an 
appellant's visible symptoms.  Layno, 5 Vet. App. at 469.  
However, the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge.  For the most part, 
a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu, 2 Vet. App. at 494-95.  The record does 
not indicate that the appellant or the other laypersons 
providing statements have the requisite medical expertise 
necessary to render a medical diagnosis of nicotine 
dependence.  Therefore, these lay statements cannot form the 
basis of competent medical evidence of such a diagnosis.  

The appellant has not met her burden as to the initial 
element of a well-grounded claim, i.e., competent medical 
evidence showing a diagnosis of nicotine dependence.  See 
Caluza, 7 Vet. App. at 506.  Moreover, even if the claims 
file were to contain such medical evidence, it also lacks any 
competent medical evidence linking nicotine dependence to 
active service.  See id.  Because the claim is not well 
grounded, the VA is under no duty to assist the appellant in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Murphy, 1 Vet. App. at 81.  

Cigarette Smoking During Service

Even if the veteran was not nicotine dependent, the question 
remains as to whether cigarette smoking during service caused 
or contributed substantially or materially to cause his 
death.  Otherwise stated, the question is whether cigarette 
smoking in service, as opposed to cigarette smoking during 
periods when the veteran was not in service, caused or 
contributed substantially or materially to cause  the 
veteran's death.  The Board finds that this facet of the 
appellant's claim is not well grounded.  

In VA O.G.C. Prec. Op. No. 2-93, the General Counsel has held 
that direct service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  The General Counsel noted that consistent 
with the applicable principles in the law and regulations, VA 
had promulgated regulations governing adjudication of claims 
based on exposure to dioxin or ionizing radiation, "agents 
which may result in conditions which become manifest years 
after exposure."  38 C.F.R. §§ 3.311a and 3.311. The General 
Counsel continued: 

In authorizing service connection for disability or 
death resulting from such conditions, VA recognized 
the need for evidence of exposure to the agents in 
question coincident in time with a veteran's 
military service and some link between that 
exposure and the subsequent disability or death.  
[Citation omitted.]  Thus, a disease which is 
diagnosed after service discharge may be considered 
to be service connected if an event or exposure 
during service subsequently results in disability 
or death.  With regard to the claim at issue, we 
note that epidemiologic research has identified 
substantial increase in the relative risk of 
mortality from a variety of cancers in smokers.  
See David Carbone, M.D., Ph.D., Smoking and Cancer, 
93 (Supp. 1A) Am. J. Med. 1A-13S (1992).

VA O.G.C. Prec. Op. No. 2-93, para. 7.  The General Counsel's 
opinion holds that the governing law, 38 U.S.C.A. §§ 101(16), 
1110, 1131 and 1310 and 38 C.F.R. § 3.303(d), provides 
authority for the grant of service connection for disability 
resulting from "an event or exposure" in service.  The 
General Counsel then held, in effect, that service connection 
may be established if a disease or injury only becomes 
manifest after service and was due to tobacco use in the line 
of duty in the active military service.  Accordingly, the 
Board must determine whether cigarette smoking in service 
could constitute an "event or exposure" resulting some 
years after service in disease producing disability and 
death.  On this basis, service connection may be established.  
Accordingly, the Board need not address the question of 
whether cigarette smoking is a "disease" for purposes of VA 
compensation benefits.  

In reviewing the record the Board finds no competent medical 
evidence supporting a finding that the pulmonary embolus and 
respiratory disorders causing the veteran's death were the 
result of cigarette smoking during service.  While the record 
does suggest, based on the lay statements of his sister and 
friends, that the veteran smoked in service, it does not 
include any competent medical evidence that such smoking 
contributed substantially or materially to cause the 
veteran's death.  Cf. Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994) ("Proof of direct service connection thus 
entails proof that exposure during service caused the malady 
that appears many years later.").  

Where the determinative issues involves medical causation or 
a medical diagnosis, competent medical evidence to the effect 
that a claim is plausible or possible is required."  
Grottveit, 5 Vet. App. at 93.  The record does not reveal 
that the appellant or the lay witnesses possess any medical 
expertise and they have not claimed such expertise.  Thus, 
the appellant's lay medical assertions, as well as those of 
the lay witnesses, to the effect that the veteran's use of 
tobacco in service caused or substantially or materially 
contributed to the cause of death have no probative value.  
See Espiritu, 2 Vet. App. at 494-95; Allen v. Brown, 7 Vet. 
App. 439 (1995); Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose.  
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

In the current case before the Board, the appellant has 
failed to submit any competent evidence that cigarette 
smoking in service, as opposed to cigarette smoking during 
periods when the veteran was not in service, caused or 
substantially or materially contributed to the cause of 
death.  The IME opinion and the conclusion expressed in the 
autopsy report only support the conclusion that the veteran's 
more than four decades of cigarette smoking caused the 
respiratory ailments that eventually led to the pulmonary 
embolus, not that the veteran's cigarette smoking during 
service caused the respiratory disorders.  Medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim.  See  Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The appellant also alleges that the veteran's smoking in 
service was related to his service-connected head injury.  It 
was argued that, in essence, that the appellant began smoking 
in part to relieve the pain and symptoms associated with this 
injury.  The only evidence discussing this allegation is the 
March 1992 IME opinion, in which the IME stated he was not 
competent to comment on whether the veteran's smoking history 
might be the result of the brain injury.  The appellant's 
contentions are not enough, see Espiritu, 2 Vet. App. at 494-
95, and she has not provided any other competent medical 
evidence to support her contention.  

As discussed above, the Board does not doubt that the veteran 
smoked during service.  The dispositive factor in this case 
is the lack of competent medical evidence of a nexus between 
the veteran's smoking during his active service and the fatal 
respiratory disorder.  The Board stresses that the appellant 
has the burden of submitting evidence sufficient to justify a 
belief that the claim is well grounded.  Grottveit, 5 Vet. 
App. at 92.  Therefore, the appellant is required to present 
competent evidence that the veteran's smoking during his 
active service caused or contributed substantially and 
materially to cause the fatal respiratory disorder.  The lay 
statements of record under these circumstances cannot 
constitute competent medical evidence.  Magana v. Brown, 
7 Vet. App. 224, 227 (1994); Heuer v. Brown, 7 Vet. App. 379, 
380 (1995); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494-95.  Consequently, the claim is not well 
grounded.  See Dixon, 3 Vet. App. at 262-63; Caluza, 7 Vet. 
App. at 506; and Contreras v. Brown, 5 Vet. App. 492, 495-496 
(1993).  As the claim is not well grounded, the VA is under 
no duty to assist the veteran in further development of the 
claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

Other considerations

For the reasons cited above, the Board concludes that the 
appellant's claim is not well grounded.  The appellant has 
failed to submit competent medical evidence that the 
respiratory disorder causing death was related to service, 
that the veteran was nicotine dependent, and that his smoking 
during service caused or contributed substantially or 
materially to cause the veteran's death.  

Although where claim is not well grounded VA does not have a 
statutory duty to assist the claimant in developing facts 
pertinent to the claim, the VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete the application.  This obligation depends upon the 
particular facts of the case and the extent to which the VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claims.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the February and April 1998 supplemental statements of the 
case in which the appellant was informed that the reason for 
the denial of the claim was the absence of competent medical 
evidence showing that the claim was plausible or capable of 
substantiation.  Furthermore, by this decision, the Board is 
informing the appellant of the evidence which is lacking and 
that is necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


REMAND

The appellant broadly contends that the veteran received 
substandard care while hospitalized at the Dallas VAMC in 
November 1987, and that the lack of such care either directly 
caused or substantially contributed to his death.  The law 
governing claims for compensation benefits under 38 U.S.C.A. 
§ 1151 have, in recent years, been the subject of extensive 
litigation that has significantly altered the analysis 
required in adjudication of these claims.  In pertinent part, 
section 1151 provided that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of his or her own willful misconduct, and such 
injury or aggravation resulted in additional disability or in 
death, disability compensation was to be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  See 38 C.F.R. § 3.358 (1991) (the 
implementing regulation interpreted section 1151 to encompass 
only additional disability resulting from VA negligence or 
accidents occurring during treatment).  

In Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994), the 
U.S. Supreme Court held that VA's interpretation of 
38 U.S.C.A. § 1151, as encompassing only additional 
disability resulting from VA negligence or accidents during 
treatment, was unduly narrow.  The Supreme Court found that 
the statutory language of 38 U.S.C.A. § 1151 simply required 
a causal connection between VA hospitalization and additional 
disability, and that there need be no identification of fault 
on the part of VA.  The Supreme Court determined that the 
then implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), 
was inconsistent with the plain language of 38 U.S.C.A. 
§ 1151 with respect the regulation's inclusion of a fault or 
accident requirement.  

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S. Ct. at 556, n.3 ("We do not, of course, 
intend to cast any doubt on the regulations insofar as they 
exclude coverage for incidents of a disease's or injury's 
natural progression, occurring after the date of treatment.  
[citation omitted]  VA action is not the cause of the 
disability in those situations.").  

In summary, the Supreme Court found that the language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA medical treatment and additional disability, but that not 
every additional disability was compensable.  In a January 
1995 opinion, the Attorney General of the United States held 
that, as to the full extent to which § 1151 benefits were 
authorized under Gardner, the Supreme Court intended to 
recognize only a narrow exclusion to the no fault rule, 
confined to injuries that are the necessary, or at most, 
close to certain results of medical treatment.  

On March 16, 1995, amended VA regulations were published to 
conform to the Gardner decision.  Section (c)(3) of 38 C.F.R. 
§ 3.358 was amended to remove the "fault" requirement 
struck down by the Supreme Court.  38 C.F.R. § 3.358(c)(1) 
now provides that "[i]t will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith."  38 C.F.R. 
§ 3.358(b)(2) provides that compensation will not be payable 
for the continuance or natural progress of disease or 
injuries.  38 C.F.R. § 3.358(c)(3) now provides that 
"[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."  

Under the new 38 C.F.R. § 3.358(c)(3) (1995), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of disease or injury for which VA hospitalization or 
medical or surgical treatment was authorized, or (4) is the 
certain or near certain result of the VA hospitalization or 
medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, was amended by 
Congress.  See 38 U.S.C.A. § 1151 (West Supp. 1998).  The 
effect of the amendment was to reverse Gardner, which held 
that no showing of negligence was necessary for recovery 
under section 1151.  However, this change is not applicable 
to claims, such as the appellant's, filed before October 1, 
1997.  VA O.G.C. Prec. Op. No. 40-97 (Dec. 31, 1997) (holding 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date).  

While the post-October 1, 1997, statutory change in 
38 U.S.C.A. § 1151 does not govern the appellant's claim, two 
substantially different versions of the law do apply to the 
claim during the pendency of the appeal.  The first version 
is the law governing the claim at the time of the initial 
application that had not yet been interpreted by the Supreme 
Court in Gardner.  The second version is the law as 
interpreted by the Supreme Court in Gardner and as 
implemented by VA in the amended 38 C.F.R. § 3.358(c)(3).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Thus, the appellant's claims for benefits 
under 38 U.S.C.A. § 1151 must be evaluated under both the new 
and the old criteria to determine which version is most 
favorable.  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

In its July 1988 and January 1990 rating actions, the RO 
adjudicated the claim in light of the first version of the 
law.  Subsequently, additional evidence was submitted, but in 
February 1998 the RO did not readjudicate the claim in light 
of the second version of the law.  Under Bernard and DeSousa, 
the RO should have evaluated the evidence in light of both 
versions of the law and then applied that version most 
beneficial to the appellant.  The Board cannot adjudicate in 
the first instance the application of the second version of 
the law to the facts in this case.  

Therefore, the case is REMANDED for the following 
development:

The RO should again review the record and 
adjudicate the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
the cause of the veteran's death.  The RO 
should apply the facts of this case to 
both versions of the law set forth in the 
discussion above.  Once both analyses are 
complete, the RO should apply the version 
of the law most beneficial to the 
appellant.  

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order. 



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

